DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-22 are pending and have been examined in this application. 

Claim Objections
Claims 20-21 are objected to because of the following informalities:
Claim 20, line 9 states “moutning tab”, and should be amended to state —mounting tab—
Claim 21, line 2 states “first tether end potion”, and should be amended to state —first tether end portion—
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20180050652) in view of Shimizu et al. (US 20190126879).
Regarding Claim 1,  Jung teaches an apparatus for helping to protect an occupant of a vehicle, comprising: a curtain airbag (100) inflatable from a stored condition to a deployed condition in which the curtain airbag is positioned (Paragraph [0011]) between a side structure of the vehicle and the vehicle occupant, the curtain airbag comprising a mounting tab (mounting tabs 107; see in fig. 6) for mounting the curtain airbag to a support structure of the vehicle; and a tether (113) having first and second tether end portions (see fig. 6), the first tether end portion (Par [0062]; the end portion of 113 adjacent the mounting tab) being connected to an inboard side of the curtain airbag adjacent to the mounting tab, the second tether end portion (Par [0062]) being connected to an outboard side of the curtain airbag; wherein in the deployed condition of the curtain airbag, the tether is tensioned and holds (see fig. 6) a portion (110) of the curtain airbag proximate to the second tether end portion folded in an inboard direction away from the side structure. (figs. 1-8, paragraphs 9-21, 32-81)
However, Jung does not explicitly teach that the first tether end portion is connected to an inboard side of the curtain airbag at the mounting tab.

It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the mounting tab of Jung in view of the teachings of Shimizu et al. so that the tether was mounted at the mounting tab, as by doing so, the position of the tether would not vary and would be fixed in place by the fastener (Shimizu et al.; Par [0078]).

Regarding Claim 2, Jung, as modified, teaches the apparatus, wherein as a result of the tether (Jung; 113) being connected (Par [0062]) to both the inboard side of the curtain airbag and the outboard side of the curtain airbag, the portion (110) of the curtain airbag proximate to the second tether end is substantially held (Par [0061]) inboard of the vehicle and restricted and prevented from pivoting outboard of the vehicle. (figs. 1-8, paragraphs 9-21, 32-81)

Regarding Claim 3, Jung, as modified, teaches the apparatus, wherein the second tether end portion is stitched (Jung; fig. 6; see the stitching connecting the tether 113 to the lower end portion of the curtain airbag 110) or otherwise connected to the outboard side of the curtain airbag at a lower end portion of the curtain airbag, a portion of the lower end portion (110) 

Regarding Claim 5, Jung, as modified, teaches the apparatus, wherein the tether (Jung; 113) is tensioned as the curtain airbag inflates and deploys to substantially prevent (Par [0061]) the lower end portion (110) of the curtain airbag from deploying outboard of the vehicle. (figs. 1-8, paragraphs 9-21, 32-81)

Regarding Claim 6, Jung, as modified, teaches the apparatus, wherein in the deployed condition, the tether (Jung; 113) extends in both a rearward direction (due to the angle of the tether in the rearward direction from the second end tether portion) and a roofward direction from the second tether end portion to the first tether end portion, the extension of the tether in both the rearward and the roofward directions causing the lower end portion to be further held folded (see fig. 6) in the roofward and the rearward directions. (figs. 1-8, paragraphs 9-21, 32-81)

Regarding Claim 7, Jung, as modified, teaches the apparatus, wherein the tension in the tether (Jung; 113) is configured to increase when the occupant, moving in an outboard direction, impacts the curtain airbag (100), the increase of tension in the tether counteracting the outboard directed impact forces proximate to the second tether end to substantially prevent the portion (110) of the curtain airbag proximate to the second tether end from moving in the outboard direction. (figs. 1-8, paragraphs 9-21, 32-81)


Regarding Claim 8, Jung, as modified, teaches the apparatus, wherein the second tether end portion is stitched (Jung; fig. 6; see the stitching connecting the tether 113 to the lower end portion of the curtain airbag 110) or otherwise connected (Par [0062]) to the outboard side of the curtain airbag at a lower end portion (110) of the curtain airbag, and wherein as a result of the increased tension in the tether, the lower end portion of the curtain airbag is substantially prevented from moving (Par [0061]) outboard of the vehicle. (figs. 1-8, paragraphs 9-21, 32-81)

Regarding Claim 9, Jung, as modified, teaches the apparatus, wherein as a result of the tether (Jung; 113) being connected (Par [0062]) to the outboard side of the curtain airbag and the inboard side of the curtain airbag at (see Shimizu et al.; fig. 7) the mounting tab, the portion (Jung; 110) of the curtain airbag proximate to the second tether end portion is held folded (see fig. 6) over onto an adjacent portion of the curtain airbag to produce a fold in the curtain 

Regarding Claim 10, Jung, as modified, teaches the apparatus, wherein a vertical height of the tether (Jung; 113) is less than a vertical height of the curtain airbag (100), and wherein as a result of the vertical height of the tether being less (see fig. 6) than the vertical height of the curtain airbag, the portion (110) of the curtain airbag proximate to the second tether end portion is held folded toward the first tether end portion when the curtain airbag is in the deployed condition. (figs. 1-8, paragraphs 9-21, 32-81)

Regarding Claim 19, Jung, as modified, teaches the apparatus, wherein the curtain airbag comprises a plurality of mounting tabs (Jung, as modified by Shimizu et al.; mounting tabs 107; see in fig. 6,) spaced along the length of an upper portion of the curtain airbag (Jung; 100), and wherein the first tether end portion (the end portion of 113, as modified, at the mounting tab) is connected (Jung; Par [0062]) to the inboard side of the curtain airbag at (Shimizu et al.; see fig. 7) one of the mounting tabs. (figs. 1-8, paragraphs 9-21, 32-81)

Regarding Claim 20, Jung, as modified, teaches an apparatus comprising: a curtain airbag (Jung; 100) inflatable from a stored condition to a deployed condition in which the 

Regarding Claim 21, Jung, as modified, teaches the apparatus, wherein a portion of the first tether end portion (Jung; the end portion of 113 at the mounting tab) is stitched or otherwise connected (Shimizu et al.; fig. 7; see 208) to the inboard side of the curtain airbag. (figs. 1-8, paragraphs 9-21, 32-81)

Regarding Claim 22, Jung, as modified, teaches an apparatus for helping to protect an occupant of a vehicle, comprising: a curtain airbag (Jung; 100) inflatable from a stored condition to a deployed condition in which the curtain airbag is positioned (Par [0011]) between a side structure of the vehicle and the vehicle occupant, the curtain airbag comprising a mounting tab (107; see fig. 6, as modified by Shimizu et al.) for mounting the curtain airbag to a support structure of the vehicle; a tether (Jung; 113) having first and second tether end portions, the 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20180050652) in view of Shimizu et al. (US 20190126879), as applied to claims 1-3, 5-10, and 19-22 above, and further in view of Miura et al. (US 20170210326).
Regarding Claim 4, Jung, as modified, teaches the apparatus, the tether comprising a second tether end portion stitched (Jung; see the stitching connecting the tether 113 to the lower end portion of the curtain airbag 110) to the outboard side of the curtain airbag (100) at a lower end portion (110) of the curtain airbag. (figs. 1-8, paragraphs 9-21, 32-81)
But, Jung, as modified, does not teach that a first portion of the second tether end portion is folded over onto a second portion of the second tether end portion, the folded 
Miura et al. teach an airbag comprising a tether (35), and that it is well-known in the art that a tether can be (Par [0060], lines 37-43) double-folded and stitched. (figs. 3-4, paragraphs 59-61)
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the second tether end portion of Jung, as modified, in view of the teachings of Miura et al. so that a first portion of the second tether end portion was folded over onto a second portion of the second tether end portion and stitched to the outboard side of the curtain airbag at the lower end portion of the curtain airbag. In doing so, the connection between the tether and the curtain airbag would be reinforced, further preventing the tether from being separated from the curtain airbag during an impact from a vehicle occupant.

Allowable Subject Matter
Claims 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 20 have been considered but are moot because the new ground of rejection does not rely on the single prior art reference applied in the prior rejection.

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857.  The examiner can normally be reached on Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3616